17‐1797(L) 
Joel M. Levy, Judith W. Lynn v. Young Adult Institute, Inc. 
 
                       UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                                      

                                SUMMARY ORDER 
                                                      
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 9th day of August, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   REENA RAGGI, 
                   PETER W. HALL, 
                            Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ X 
 
JOEL M. LEVY, 
                   Plaintiff‐Counter‐Defendant‐Appellee‐
                   Cross‐Appellant, 
 
JUDITH W. LYNN, 
                   Plaintiff‐Appellee‐Cross‐Appellant, 
 
                   ‐v.‐                                17‐1797, 17‐2022 
 


                                                    1
YOUNG ADULT INSTITUTE, INC., in its 
individual capacity and in its capacity as 
administrator of the Supplemental Pension Plan 
and Trust for Certain Management Employees 
of Young Adult Institute and the Life Insurance 
Plan and Trust for Certain Management 
Employees of YAI, dba YAI National Institute 
for People with Disabilities, BOARD OF 
TRUSTEES OF YOUNG ADULT INSTITUTE, 
INC., as administrator of the Supplemental 
Pension Plan and Trust for Certain Management 
Employees of Young Adult Institute, PENSION 
RETIREMENT COMMITTEE OF THE BOARD 
OF TRUSTEES OF YOUNG ADULT 
INSTITUTE, as administrator of the 
Supplemental Pension Plan and Trust for 
Certain Management Employees of Young 
Adult Institute, SUPPLEMENTAL PENSION 
PLAN AND TRUST FOR CERTAIN 
MANAGEMENT EMPLOYEES OF YOUNG 
ADULT INSTITUTE, LIFE INSURANCE PLAN 
AND TRUST FOR CERTAIN MANAGEMENT 
EMPLOYEES OF YAI, 
              Defendants‐Counter‐Claimants‐
              Appellants‐Cross‐Appellees, 
               
ELLIOT P. GREEN, 1 JOHN DOE, as trustees of 
the Supplemental Pension Plan for Certain 
Management Employees of Young Adult 
Institute, 2 JOHN DOE, as trustees of the 
Supplemental Pension Plan for Certain 
Management Employees of Young Adult 
Institute, 3 JOHN DOE, as trustees of the 
Supplemental Pension Plan for Certain 
Management Employees of Young Adult 




                                      2
Institute, ISRAEL DISCOUNT BANK OF NEW 
YORK, 
                   Defendants. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ X 
 
FOR APPELLANTS‐CROSS‐APPELLEES: MICHAEL J. PRAME (Edward J. 
                                               Meehan, Katherine B. Kohn, Paul J. 
                                               Rinefierd, on the brief), Groom Law 
                                               Group, Chartered, Washington, D.C. 
 
FOR APPELLEES‐CROSS‐APPELLANTS: MICHAEL C. RAKOWER (Melissa 
                                               Yang, on the brief), Rakower Law 
                                               PLLC, New York, NY. 
 
 
         Appeal from judgments of the United States District Court for the 
Southern District of New York (Oetken, J.). 
          
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgments of the district court are 
AFFIRMED. 
          
         The Young Adult Institute (“YAI”) appeals from a December 2, 2015 
partial summary judgment decision, an October 18, 2016 partial summary 
judgment decision, and a June 1, 2017 final judgment of the United Stated 
District Court for the Southern District of New York (Oetken, J.) which 
determined that, inter alia, YAI had breached contractual compensation 
obligations owed to Joel M. Levy and Judith W. Lynn.  On appeal, YAI argues 
that the district court erred in: (1) concluding that the Supplemental Pension Plan 
and Trust (“SERP”) and Life Insurance Plan and Trust (“LIPT”) were enforceable 
notwithstanding that they violate the public policy against excessive or 
unreasonable compensation for executives of nonprofit and tax exempt 
corporations; (2) concluding that YAI materially breached the 2009 
Acknowledgement and Release; (3) finding that the 1992 insurance policies are 
not SERP assets; and (4) concluding that YAI did not amend SERP in a 2005 



                                         3
Board meeting.  Levy, the former CEO of YAI, and his wife Lynn, cross‐appeal, 
arguing that the district court erred in: (1) holding that YAI need not return 
funds it withdrew from SERP for use in its general operating fund and to settle 
pending litigation or purchase a commercial annuity; and (2) concluding that 
Levy waived his right to uncapped SERP benefits by signing the 2008 
Employment Agreement.  We assume the parties’ familiarity with the underlying 
facts, the procedural history, and the issues presented for review. 
         
        This case stems from a long‐running dispute between YAI, a New York 
nonprofit corporation, and Levy, who worked for YAI from 1970‐2009, and 
served as CEO from 1979‐2009.  In 1999, YAI’s Board of Trustees adopted a 
“Compensation Philosophy,” which aimed to compensate its executives above 
the “90th percentile of organizations which could vie for the same management 
sought by the agency – particularly in the health care sector and for‐profit 
enterprises.”  App’x at 771.  Pursuant to this “philosophy,” Levy’s compensation 
package included, inter alia: SERP, a top‐hat pension plan governed by ERISA 
which provides a participant with a lifetime monthly annuity and extends that 
benefit to a surviving spouse upon the death of the participant; $3,127,762 in life 
insurance benefits through the LIPT; and four insurance policies on Levy’s life‐‐
the 1992 Life Insurance Policies. 
         
        An Executive Compensation Committee, along with counsel and 
consultants, determined Levy’s compensation.  Beginning in 2005, however, a 
YAI Board member raised concerns that Levy’s, and other non‐party executives’, 
compensation may be excessive.  The Board purported to amend Levy’s SERP 
benefits on March 22, 2005 through procedures that did not comply with the 
plan’s amendment process.  In September 2008, the Board and Levy entered into 
an Employment Agreement, reducing Levy’s SERP annuity to the level at which 
the Board purported to limit it in 2005.   
         
        On May 28, 2009, YAI’s former chief financial officer brought a qui tam 
action against YAI, Levy, and others, alleging certain false information in YAI’s 
annual cost reports.  Levy retired the following month.  The lawsuit triggered a 
complaint‐in‐intervention from the U.S. Attorney’s Office for the Southern 
District of New York and the New York Office of the Attorney General.  In a 
January 2011 settlement, YAI agreed to pay $18 million to the state and federal 



                                         4
governments, as well as to accept ongoing oversight by the New York State 
Office of the Medicaid Inspector General.  Levy was not found personally liable. 
        
       When Levy retired from YAI on June 30, 2009, he went into pay status 
under the SERP.  However, YAI refused to pay any benefits until Levy and Lynn 
agreed to sign an Acknowledgement and Release that reduced the SERP spousal 
survivor benefit to 72.84 percent of Levy’s SERP payments.  After five months of 
suspension, Levy agreed to the Acknowledgement and Release. 
        
       On August 2, 2011, the New York Times newspaper printed a front‐page 
story criticizing Levy’s compensation at YAI as excessive.1  Following 
publication, the New York State Office for People with Developmental 
Disabilities placed YAI on Early Alert, which is a precursor step to remedial 
action.  YAI immediately ceased all SERP payments to Levy, and commissioned 
Mercer LLC to determine whether Levy’s compensation and retirement benefits 
were reasonable.  The Board then negotiated settlements with four other SERP 
beneficiaries to reduce their retirement benefits, and took steps to amend SERP to 
further limit compensation.  Following the purported amendment, YAI 
withdrew $8.9 million from SERP to pay the qui tam settlement, and moved 
another $14.9 million from SERP to its general operating account. 
        
       In a February 2013 report, Mercer concluded that Levy’s retirement 
compensation was excessive by approximately $10.4 million and recommended 
capping Levy’s total future post‐retirement payments at a considerably more 
modest $929,200 pension.  YAI’s counsel then contacted the Internal Revenue 
Service, self‐reported an excess benefit transaction of approximately $10,497,100 
in compensation to Levy, and filed an amended Form 990.  The IRS took no 
action, and advised that even if the compensation was excessive, it is protected 
under the Grandfather Rule, 26 C.F.R. § 53.4958‐1(f)(2), which exempts written 
contracts that became binding before September 13, 1995.  Similarly, the New 
York Office of the Attorney General Charities Bureau has taken no action. 
        
       Levy commenced this action in the Southern District of New York in April 

1 See Russ Buettner, Reaping Millions in Nonprofit Care for Disabled, N.Y. TIMES, 
Aug. 2, 2011, available at https://www.nytimes.com/2011/08/02/nyregion/for‐
executives‐at‐group‐homes‐generous‐pay‐and‐little‐oversight.html. 

                                        5
2013 to challenge the withholding of his SERP payments.   
        
       We review a grant or denial of summary judgment de novo, VKK Corp. v. 
Nat’l Football League, 244 F.3d 114, 118 (2d Cir. 2001), “view[ing] the evidence in 
the light most favorable to the party opposing summary judgment, . . . draw[ing] 
all reasonable inferences in favor of that party, and . . . eschew[ing] credibility 
assessments,” Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 122 (2d Cir. 
2004) (internal quotation marks omitted).  “Summary judgment is appropriate 
only if the moving party shows that there are no genuine issues of material fact 
and that the moving party is entitled to judgment as a matter of law.”  Miller v. 
Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). 
        
       “On appeal from a bench trial, we review the district courtʹs findings of 
fact for clear error and its conclusions of law de novo.  Mixed questions of law 
and fact are likewise reviewed de novo.”  Oscar Gruss & Son, Inc. v. Hollander, 
337 F.3d 186, 193 (2d Cir. 2003) (internal citation omitted). 
        
       Upon such review, we conclude that the district court properly determined 
that: 
        
     The SERP and LIPT are enforceable and not voided or altered by the public 
       policy defense under either the federal common law or New York state 
       law. 
        
     YAI materially breached the Acknowledgement and Release under the 
       federal common law and New York state law by withholding 
       compensation owed to Levy. 
 
     The 1992 Insurance Policies, which were taken out in Levy’s name, belong 
       to Levy. 
 
     YAI failed to amend SERP in the March 2005 Board meeting. 
 
     YAI is not required to return the withdrawn $14.9 million or $8.9 million to 
       SERP, or to purchase a commercial annuity under Section 4(e) of the 2008 
       Employment Agreement. 



                                         6
 
    Levy waived his right to uncapped SERP benefits when he signed the 2008 
       Employment Agreement. 
        
Accordingly, we affirm for substantially the same reasons stated by the district 
court in its thorough decisions.  The judgment of the district court is AFFIRMED. 
 
 
                                       FOR THE COURT: 
                                       CATHERINE O’HAGAN WOLFE, CLERK 
                                        




                                        7